Honorable Howard M. Garrett State Representative, District 124 Room 315, State Capitol Building Jefferson City, Missouri 65101
Honorable Marvin Proffer State Representative, District 155 Room 304, State Capitol Building Jefferson City, Missouri 65101
Gentlemen:
This opinion is in response to your request asking as follows:
              "We refer you to Section 21.140, RSMo Supp. 1975 and Article III, Section 34, Page 35 of the Constitution of the State of Missouri. Is it permissible for a member of the General Assembly to be furnished an automobile at the expense of the State of Missouri?"
Section 21.140, RSMo Supp. 1975, to which you refer, provides the amount of salary senators and representatives shall receive and also provides that such senators and representatives shall receive a weekly mileage allowance, as provided by law for state employees, in going to their place of meeting in Jefferson City from their place of residence, and returning from their place of meeting in Jefferson City to their place of residence while the legislature is in session.
Article III, Section 34 of the Constitution, to which you refer, provides that no senator or representative shall receive any compensation in addition to his salary as a member of the General Assembly for any services rendered in connection with the revision of the general laws made at least every ten years beginning in 1949.
We are of the view that the furnishing of an automobile to a member of the General Assembly for official use does not constitute providing additional compensation. Further, we consider the provisions of Section 21.140, with respect to mileage allowances to and from the place of meeting in Jefferson City and the place of residence while the legislature is in session, to be exclusive and to prohibit the furnishing of a state automobile for the sole purpose of such travel. However, that section does not prohibit the use of a state automobile in traveling to and from such place of meeting to the place of residence where such travel is merely incidental to other official travel. Obviously, where there is no mileage incurred under Section21.140, no allowance can be claimed because the allowance is made on the basis of reimbursement to legislators for actual mileage on the most usual route.
Neither these provisions nor any other section which we are able to locate prohibits the General Assembly from authorizing the furnishing of an automobile for the use of a member at the expense of the State of Missouri for official purposes only.
CONCLUSION
It is the opinion of this office that the General Assembly may authorize the use of a state owned or leased automobile by a member of the General Assembly for official use.
Very truly yours,
                                  JOHN ASHCROFT Attorney General